Filed 8/2/16 Marks v. Bucato, LLC CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


WALTER N. MARKS, INC.,                                               B267019

         Plaintiff and Respondent,
                                                                     (Los Angeles County
         v.                                                          Super. Ct. No. BC584545)

BUCATO, LLC,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County.
Rafael A. Ongkeko, Judge. Affirmed.


         Duringer Law Group and Eric J. Bautista for Defendant and Appellant.


         Cox, Castle & Nicholson and Perry D. Mocciaro for Plaintiff and Respondent.


                                    ______________________________
       Following the alleged nonpayment of rent on a lease by defendant and appellant
Bucato, LLC (the tenant), plaintiff and respondent Walter N. Marks, Inc. (the landlord)
filed an action for unlawful detainer against the tenant. After a court trial, judgment was
entered in favor of the landlord. Specifically, the landlord was entitled to possession of
the premises and monetary damages in the amount of $141,841.82. The tenant timely
appealed.
       On February 9, 2016, the landlord filed a motion for dismissal, as moot, of that
portion of this appeal appealing from the termination of lease and award of possession of
the subject premises in the underlying unlawful detainer action. No timely opposition
was filed. On February 29, 2016, we granted the landlord’s motion; our order was filed
March 3, 2016. According to our order, the only portion of the appeal currently pending
is the award of damages.
       On March 11, 2016, the tenant filed a “motion for order vacating court’s ruling on
[the landlord’s] unopposed motion for partial dismissal of appeal and opposition to [the
landlord’s] motion for partial dismissal of appeal.” The landlord opposed that motion.
On March 28, 2016, we denied the tenant’s motion.
       On April 1, 2016, the tenant filed its opening brief in this appeal. According to the
tenant, the trial court’s entry of judgment for unlawful detainer in favor of the landlord is
not supported by substantial evidence. Because the “Trial Record does not contain
substantial evidence to support the Trial Court’s Judgment of unlawful detainer against
the [tenant, . . .] the judgment for unpaid rent and holdover damages awarded in such
judgment . . . should be overturned.” Because the tenant’s challenge to the damages
award (the only pending issue on appeal) hinges on its challenge to the entire judgment,
which, pursuant to our earlier order, has been dismissed, there is nothing for us to review.




                                              2
                                   DISPOSITION
     The judgment is affirmed. The landlord is entitled to costs on appeal.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                ______________________________, Acting P. J.
                                      ASHMANN-GERST


We concur:



_______________________________, J.
           CHAVEZ



_______________________________, J.
           HOFFSTADT




                                          3